FRANK, Judge.
Clarence Kegler was convicted by a jury of battery on a law enforcement officer and resisting arrest with violence. The sole question we answer in this proceeding is whether the trial court erred in compelling Kegler to represent himself, thus depriving him, as he claims, of the effective assistance of counsel. The record amply demonstrates a basis for the trial court’s conclusion that Kegler’s repeated conflicts with appointed counsel constituted an abuse of his Sixth Amendment right to representation.
Accordingly, we affirm Kegler’s conviction and sentence. We remand this matter, however, to permit the trial court to correct the judgment form to include his conviction for resisting an officer with violence.
SCHOONOVER, A.C.J., and PARKER, J., concur.